EXHIBIT 10.4

 

SECOND AMENDMENT

TO THE

UNITED STATES CELLULAR CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 

WHEREAS, United States Cellular Corporation (the “Corporation”) has adopted the
United States Cellular Corporation 2005 Long-Term Incentive Plan (the “Plan”)
for the benefit of certain key executives and management personnel;

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) previously
determined that certain officers of the Corporation are required to pay the
exercise price of, and satisfy tax withholding obligations with respect to,
stock options granted to them on or after March 7, 2006 either by (i)
authorizing the Corporation to withhold whole Common Shares of the Corporation
which otherwise would be delivered as a result of the settlement of the award
(“Share Netting”) or (ii) delivery to the Corporation of previously-acquired
Common Shares of the Corporation (“Share Delivery”);

 

WHEREAS, the Board has determined that it is in the best interests of the
Corporation that the tax withholding obligations with respect to all newly
granted awards under the Plan, with the exception of stock options granted to
recipients who are not officers, be satisfied either by Share Netting or Share
Delivery;

 

WHEREAS, in order to facilitate the prompt delivery of shares when Share Netting
is utilized to pay the exercise price of a stock option or to satisfy the tax
withholding obligations with respect to an award, the Board desires to permit
the Corporation to withhold a number of whole Common Shares of the Corporation
that exceeds by a fraction of one share the number of Common Shares of the
Corporation necessary to satisfy the aggregate of the exercise price, if any,
and tax withholding obligations with respect to such award; provided, however,
that the Corporation shall deliver to the award holder, as soon as
administratively practicable after the settlement of the award, a cash payment
equal to the value of the excess fractional Common Share so withheld (such
procedure hereinafter referred to as “Limited Excess Share Withholding”);

 

WHEREAS, pursuant to Section 9.2 of the Plan, the Board may amend the Plan as it
deems advisable, subject to any requirement of stockholder approval; and

 

WHEREAS, the Board desires to amend the Plan (i) to require that the tax
withholding obligations with respect to all awards granted on or after September
14, 2006, with the exception of stock options granted to recipients who are not
officers, be satisfied either by Share Netting or Share Delivery and (ii) to
permit Limited Excess Share Withholding.

 

NOW, THEREFORE, BE IT RESOLVED, that effective as of September 14, 2006, the
Plan hereby is amended as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Section 4.4(b) hereby is amended in its
entirety to read as follows:

 

(b)                                 Purchase Price Payment by Officers. The
holder of an option awarded to an Officer before March 7, 2006 may pay for the
shares of Stock to be purchased pursuant to the exercise of such option (i) by
any of the methods set forth in Section 4.4(a) or (ii) by authorizing the
Company to withhold whole shares of Stock which would otherwise be delivered
having a Fair Market Value, determined as of the date of exercise, of no less
than the aggregate purchase price payable by reason of such exercise, in each
case to the extent authorized by the Committee. Payment for shares of Stock to
be purchased pursuant to the exercise of an option granted to an Officer on or
after March 7, 2006 shall be by (i) the delivery of Mature Shares having a Fair
Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise (provided that any fractional
Mature Share which would be required to pay such purchase price shall be
disregarded and the remaining amount due shall be paid in cash by the option
holder) or (ii) by authorizing the Company to withhold whole shares of Stock
which would otherwise be delivered having a Fair Market Value, determined as of
the date of exercise, of no less than the aggregate purchase price payable by
reason of such exercise. No share of Stock shall be delivered until the full
purchase price therefor and any withholding taxes thereon, as described in
Section 9.6, have been paid (or arrangement has been made for such payment to
the Company’s satisfaction).

 

2.                                       Section 9.6 hereby is amended in its
entirety to read as follows:

 


9.6                                 TAX WITHHOLDING. THE COMPANY SHALL HAVE THE
RIGHT TO REQUIRE, PRIOR TO THE ISSUANCE OR DELIVERY OF ANY SHARES OF STOCK OR
THE PAYMENT OF ANY CASH PURSUANT TO AN AWARD MADE HEREUNDER, PAYMENT BY THE
HOLDER OF ANY FEDERAL, STATE, LOCAL OR OTHER TAXES WHICH MAY BE REQUIRED TO BE
WITHHELD OR PAID IN CONNECTION WITH THE AWARD. SUCH PAYMENT SHALL BE IN
ACCORDANCE WITH SECTION 9.6(A), (B) OR (C), AS APPLICABLE. SHARES OF STOCK TO BE
WITHHELD OR DELIVERED PURSUANT TO THIS SECTION 9.6 MAY NOT HAVE AN AGGREGATE
FAIR MARKET VALUE IN EXCESS OF THE AMOUNT DETERMINED BY APPLYING THE MINIMUM
STATUTORY WITHHOLDING RATE; PROVIDED, HOWEVER, THAT THE COMPANY MAY WITHHOLD A
NUMBER OF WHOLE SHARES OF STOCK THAT EXCEEDS BY A FRACTION OF ONE SHARE THE
NUMBER OF SHARES OF STOCK WITH AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE
AGGREGATE OF (A) THE AMOUNT DETERMINED BY APPLYING THE MINIMUM STATUTORY
WITHHOLDING RATE AND (B) IN THE CASE OF THE EXERCISE OF AN OPTION, THE PURCHASE
PRICE, PROVIDED THAT THE COMPANY DELIVERS TO THE HOLDER, AS SOON AS
ADMINISTRATIVELY PRACTICABLE AFTER THE SETTLEMENT OF THE AWARD, A CASH PAYMENT
EQUAL TO THE FAIR MARKET VALUE OF THE EXCESS FRACTIONAL SHARE SO WITHHELD.


 


(A)                                  METHODS OF TAX WITHHOLDING APPLICABLE TO
AWARDS GRANTED PRIOR TO MARCH 7, 2006. AN AGREEMENT EVIDENCING AN AWARD GRANTED
PRIOR TO MARCH 7, 2006 MAY PROVIDE FOR THE WITHHOLDING OF TAXES BY ANY OF THE
FOLLOWING MEANS:  (I) A CASH PAYMENT TO THE COMPANY, (II) AUTHORIZING THE
COMPANY TO WITHHOLD WHOLE SHARES OF STOCK WHICH OTHERWISE WOULD BE DELIVERED TO
THE HOLDER, THE AGGREGATE FAIR MARKET VALUE OF WHICH SHALL BE DETERMINED AS OF
THE DATE THE OBLIGATION TO WITHHOLD OR PAY TAXES ARISES IN CONNECTION WITH THE
AWARD (THE “TAX DATE”), OR AN AMOUNT OF CASH WHICH OTHERWISE WOULD BE PAYABLE TO
THE HOLDER, (III) DELIVERY TO THE COMPANY OF PREVIOUSLY-OWNED WHOLE SHARES OF
STOCK, THE AGGREGATE FAIR MARKET VALUE OF WHICH SHALL BE DETERMINED AS OF THE
TAX DATE (PROVIDED THAT ANY FRACTIONAL SHARE WHICH WOULD BE REQUIRED TO BE
DELIVERED TO SATISFY THE TAX WITHHOLDING OBLIGATION SHALL BE DISREGARDED AND THE
REMAINING AMOUNT DUE SHALL BE PAID IN CASH BY THE HOLDER), (IV) IN THE CASE OF
THE EXERCISE OF AN

 

2

--------------------------------------------------------------------------------


 

option and to the extent legally permissible, a cash payment by a broker-dealer
acceptable to the Company to whom the option holder has submitted an irrevocable
notice of exercise or (v) any combination of (i), (ii) and (iii).


 


(B)                                 METHODS OF TAX WITHHOLDING APPLICABLE TO
AWARDS GRANTED ON OR AFTER MARCH 7, 2006 BUT PRIOR TO SEPTEMBER 14, 2006. AN
AGREEMENT EVIDENCING AN OPTION GRANTED TO AN OFFICER DURING THE PERIOD
COMMENCING ON MARCH 7, 2006 AND ENDING ON SEPTEMBER 13, 2006 SHALL PROVIDE THAT
ALL TAX WITHHOLDING SHALL BE SATISFIED EITHER BY (I) AUTHORIZING THE COMPANY TO
WITHHOLD WHOLE SHARES OF STOCK WHICH OTHERWISE WOULD BE DELIVERED TO THE HOLDER,
THE AGGREGATE FAIR MARKET VALUE OF WHICH SHALL BE DETERMINED AS OF THE TAX DATE
OR (II) DELIVERY TO THE COMPANY OF PREVIOUSLY-OWNED WHOLE SHARES OF STOCK, THE
AGGREGATE FAIR MARKET VALUE OF WHICH SHALL BE DETERMINED AS OF THE TAX DATE
(PROVIDED THAT ANY FRACTIONAL SHARE WHICH WOULD BE REQUIRED TO BE DELIVERED TO
SATISFY THE TAX WITHHOLDING OBLIGATION SHALL BE DISREGARDED AND THE REMAINING
AMOUNT DUE SHALL BE PAID IN CASH BY THE HOLDER). AN AGREEMENT EVIDENCING ANY
OTHER AWARD GRANTED DURING THE PERIOD COMMENCING ON MARCH 7, 2006 AND ENDING ON
SEPTEMBER 13, 2006 MAY PROVIDE FOR THE WITHHOLDING OF TAXES BY ANY OF THE
METHODS SET FORTH IN SECTION 9.6(A).


 


(C)                                  METHODS OF TAX WITHHOLDING APPLICABLE TO
AWARDS GRANTED ON OR AFTER SEPTEMBER 14, 2006. AN AGREEMENT EVIDENCING AN OPTION
GRANTED ON OR AFTER SEPTEMBER 14, 2006 TO AN EMPLOYEE WHO IS NOT AN OFFICER MAY
PROVIDE FOR THE WITHHOLDING OF TAXES BY ANY OF THE METHODS SET FORTH IN SECTION
9.6(A). AN AGREEMENT EVIDENCING ANY OTHER AWARD GRANTED ON OR AFTER SEPTEMBER
14, 2006 SHALL PROVIDE THAT ALL TAX WITHHOLDING SHALL BE SATISFIED EITHER BY (I)
AUTHORIZING THE COMPANY TO WITHHOLD WHOLE SHARES OF STOCK WHICH OTHERWISE WOULD
BE DELIVERED TO THE HOLDER, THE AGGREGATE FAIR MARKET VALUE OF WHICH SHALL BE
DETERMINED AS OF THE TAX DATE, OR AN AMOUNT OF CASH WHICH OTHERWISE WOULD BE
PAYABLE TO THE HOLDER OR (II) DELIVERY TO THE COMPANY OF PREVIOUSLY-OWNED WHOLE
SHARES OF STOCK, THE AGGREGATE FAIR MARKET VALUE OF WHICH SHALL BE DETERMINED AS
OF THE TAX DATE (PROVIDED THAT ANY FRACTIONAL SHARE WHICH WOULD BE REQUIRED TO
BE DELIVERED TO SATISFY THE TAX WITHHOLDING OBLIGATION SHALL BE DISREGARDED AND
THE REMAINING AMOUNT DUE SHALL BE PAID IN CASH BY THE HOLDER).

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this amendment as of this 14th
day of September, 2006.

 

 

 

UNITED STATES CELLULAR CORPORATION

 

 

 

 

 

 

 

By:

/s/ Kenneth R. Meyers

 

 

 

 

Its:

Executive Vice President - Finance

 

 

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO

UNITED STATES CELLULAR CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 

4

--------------------------------------------------------------------------------